Exhibit 10.31

RESTRICTED STOCK AGREEMENT

            THIS AGREEMENT, dated as of the [     ] day of [      ], 2007,
between Unum Group, a Delaware corporation (the “Company”), and [            ]
(the “Director”).

W I T N E S S E T H

            In consideration of the mutual promises and covenants made herein
and the mutual benefits to be derived herefrom, the parties hereto agree as
follows:

 

1.         Grant, Vesting and Forfeiture of Restricted Stock.

        (a)         Grant. Subject to the provisions of this Agreement and to
the provisions of the Unum Group Stock Incentive Plan of 2007 (the “Plan”), the
Company hereby grants to the Director as of [        ] (the “Grant Date”),
[        ] Shares (the “Restricted Stock”) of common stock of the Company, par
value $0.10 per Share (“Common Stock”). All capitalized terms used herein, to
the extent not defined, shall have the meaning set forth in the Plan.

        (b)       Vesting during the Restriction Period. Subject to the terms
and conditions of this Agreement, the Restricted Stock shall vest and no longer
be subject to any restriction on the anniversaries of the Grant Date set forth
below (such period during which restrictions apply is the “Restriction Period”):

 

Vesting Dates    Percentage of Total Grant Vesting

(Anniversaries of Grant Date)

    

 

        (c)         Forfeiture upon Termination of Service; Accelerated Vesting
upon Termination Due to Death or Disability. Upon the Director’s Termination of
Service (as defined below) for any reason (other than due to the Director’s
death, Disability or Retirement) during the Restriction Period, all Shares of
Restricted Stock still subject to restriction shall be forfeited. Upon the
Director’s Termination of Service during the Restriction Period due to the
Director’s death, Disability or Retirement, the restrictions applicable to the
Restricted Stock shall lapse, and such Restricted Stock shall become free of all
restrictions and become fully vested. For purposes of this Agreement,
“Retirement” shall mean the Director’s Termination of Service after the
attainment of at least four years of continuous service, only if such
Termination of Service is approved as a “Retirement” by the Committee. For
purposes of this Agreement, service with the Company shall include service with
the Company’s Affiliates and its successors. Nothing in this Agreement or the
Plan shall confer upon the Director any right to continue in the service of the
Company or any of its Affiliates or interfere in any way with the right of the
Company or any



--------------------------------------------------------------------------------

such Affiliates to terminate the Director’s service at any time. For purposes of
this Agreement, “Termination of Service” means the termination of the Director’s
service with the Company and any of its Subsidiaries or Affiliates. Unless
otherwise determined by the Committee, if the Director’s service with the
Company and its Affiliates terminates but such Director continues to provide
services to the Company and its Affiliates in another capacity, such change in
status shall not be deemed a Termination of Service. Temporary absences from
service because of illness, vacation or leave of absence and transfers among the
Company and its Subsidiaries and Affiliates shall not be considered Terminations
of Service.

 

2.       Nontransferability of the Restricted Stock.

            During the Restriction Period, the Shares covered by the Restricted
Stock shall not be transferable by the Director by means of sale, assignment,
exchange, encumbrance, pledge, hedge or otherwise. Any purported or attempted
transfer of such Shares or such rights shall be null and void.

 

3.       Rights as a Stockholder.

            Except as otherwise specifically provided in this Agreement, during
the Restriction Period the Director shall have all the rights of a stockholder
with respect to the Restricted Stock, including without limitation the right to
vote the Restricted Stock and the right to receive any dividends with respect
thereto. If the Company declares and pays dividends on the Common Stock during
the Restriction Period, the Director shall be paid dividends with respect to the
Restricted Stock at such time as dividends are paid to stockholders of Common
Stock generally.

 

4.       Certificates.

            Certificates representing the Restricted Stock as originally or from
time to time constituted shall bear the following legend:

The Shares represented by this stock certificate have been granted as restricted
stock under a Restricted Stock Agreement between the registered holder of these
Shares and the Company. The Shares represented by this stock certificate may not
be sold, exchanged, assigned, transferred, pledged, hypothecated or otherwise
encumbered or disposed of until the restrictions set forth in the Restricted
Stock Agreement between the registered holder of these Shares and the Company
shall have lapsed.

As soon as administratively practicable after the end of the Restriction Period,
the Company shall deliver to the Director or his or her personal representative,
in book-position or certificate form, the formerly Restricted Stock that does
not bear any restrictive legend making reference to this Agreement. Such Shares
shall be free of restrictions, except for any restrictions required under
Federal securities laws.

 

5.       Adjustment; Change in Control.

            In the event of certain transactions during the Restricted Period,
the Restricted Stock shall be subject to adjustment as provided in Section 3(d)
of the Plan or any applicable

 

-2-



--------------------------------------------------------------------------------

successor provision under the Plan. In the event of a Change in Control before
the Restricted Stock vests, the restrictions applicable to the Restricted Stock
shall lapse, and such Restricted Stock shall become free of all restrictions and
become fully vested and transferable in full, consistent with Section 10(a)(ii)
of the Plan.

 

6. Payment of Transfer Taxes, Fees and Other Expenses.

            The Company agrees to pay any and all original issue taxes and stock
transfer taxes that may be imposed on the issuance of Shares received by a
Director in connection with the Restricted Stock, together with any and all
other fees and expenses necessarily incurred by the Company in connection
therewith.

 

7. Other Restrictions.

            (a)         The Restricted Stock shall be subject to the requirement
that, if at any time the Committee shall determine that (i) the listing,
registration or qualification of the Shares subject or related thereto upon any
securities exchange or under any state or federal law is required, or (ii) the
consent or approval of any government regulatory body is required, then in any
such event, the grant of Restricted Stock shall not be effective unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.

            (b)         The Director is subject to the Company’s Insider Trading
Policy (as in effect from time to time and any successor policies). Accordingly,
the Director shall be required to obtain pre-clearance from the General Counsel
or Securities Counsel or of the Company prior to purchasing or selling any of
the Company’s securities, including any Shares issued upon vesting of the
Restricted Stock, and may be prohibited from selling such Shares other than
during an open trading window. The Director further acknowledges that, in its
discretion, the Company may prohibit the Director from selling such Shares even
during an open trading window if the Company has concerns over the potential for
insider trading.

 

8. Taxes.

            As a non-employee director of the Company, the Director will be
responsible for, and will duly and timely comply with all applicable laws
relating to, the collection, payment, reporting and remittance of any and all
federal, state or local taxes, charges or fees resulting from the receipt of
amounts described in this Agreement. Neither the Company nor any of its
Affiliates shall be liable for any such taxes, charges or fees resulting from
the receipt of amounts described in this Agreement.

 

9. Notices.

            All notices and other communications under this Agreement shall be
in writing and shall be given by hand delivery to the other party or by
facsimile, overnight courier, or registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:

            If to the Director:

 

-3-



--------------------------------------------------------------------------------

At the most recent address

on file at the Company.

If to the Company:

Unum Group

1 Fountain Square

Chattanooga, Tennessee 37402

Attention: Executive Compensation, Human Resources

or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Section 9. Notices and
communications shall be effective when actually received by the addressee.
Notwithstanding the foregoing, the Director consents to electronic delivery of
documents required to be delivered by the Company under the securities laws.

 

10. Effect of Agreement.

            This Agreement is personal to the Director and, without the prior
written consent of the Company, shall not be assignable by the Director
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Director’s legal
representatives. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns.

 

11. Laws Applicable to Construction; Consent to Jurisdiction.

            The interpretation, performance and enforcement of this Agreement
shall be governed by the laws of the State of Delaware without reference to
principles of conflict of laws, as applied to contracts executed in and
performed wholly within the State of Delaware. In addition to the terms and
conditions set forth in this Agreement, the Restricted Stock is subject to the
terms and conditions of the Plan, which is hereby incorporated by reference.

 

12. Severability.

            The invalidity or enforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.

 

13. Conflicts and Interpretation.

            In the event of any conflict between this Agreement and the Plan,
the Plan shall control. In the event of any ambiguity in this Agreement, or any
matters as to which this Agreement is silent, the Plan shall govern including,
without limitation, the provisions thereof pursuant to which the Committee has
the power, among others, to (a) interpret the Plan, (b) prescribe, amend and
rescind rules and regulations relating to the Plan, and (c) make all other
determinations deemed necessary or advisable for the administration of the Plan.
The Director hereby acknowledges that a copy of the Plan has been made available
to him and agrees to be bound by all the terms and provisions thereof. The
Director and the Company each acknowledges that this Agreement (together with
the Plan) constitutes the entire agreement and

 

-4-



--------------------------------------------------------------------------------

supersedes all other agreements and understandings, both written and oral, among
the parties or either of them, with respect to the subject matter hereof.

 

14. Amendment.

            The Company may modify, amend or waive the terms of the Restricted
Stock award, prospectively or retroactively, but no such modification, amendment
or waiver shall materially impair the rights of the Director without his or her
consent, except as required by applicable law, stock exchange rules, tax rules
or accounting rules. The waiver by either party of compliance with any provision
of this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by such party of a
provision of this Agreement.

 

15. Headings.

            The headings of Sections herein are included solely for convenience
of reference and shall not affect the meaning or interpretation of any of the
provisions of this Agreement.

 

16. Counterparts.

            This Agreement may be executed in counterparts, which together shall
constitute one and the same original.

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, as of the date first above written, the Company has caused
this Agreement to be executed on its behalf by a duly authorized officer and the
Director has hereunto set the Director’s hand.

 

UNUM GROUP By:       [name]   [title]          

 

-6-